Exhibit 10

AGREEMENT OF RESIGNATION, APPOINTMENT AND ACCEPTANCE

This Agreement of Resignation, Appointment and Acceptance dated as of November
9, 2006 is made by and among Rockwell Collins, Inc., a Delaware corporation
having its principal office at 400 Collins Road NE, Cedar Rapids, IA 52498 (the
"Issuer"), Citibank, N.A., a national banking association having its principal
corporate trust office in New York, NY (the "Bank") and The Bank of New York
Trust Company, N.A., a national banking association having its principal office
in Los Angeles, CA ("BNYTC").

RECITALS:

WHEREAS

, the Issuer and the Bank entered into an indenture dated as of November 1, 2001
(the "Indenture") under which the Bank was appointed in the capacities of
Trustee, Paying Agent and Security Registrar (collectively the "Capacities");



WHEREAS,

the 4 3/4% Notes due 2013 (the "Securities") were originally authorized and
issued under the Indenture;





WHEREAS

, the Issuer desires to appoint BNYTC as the successor to the Bank in its
Capacities under the Indenture; and



WHEREAS

, BNYTC is willing to accept such appointment as the successor to the Bank in
its Capacities under the Indenture.



NOW, THEREFORE

, the Issuer, the Bank and BNYTC, for and in consideration of the premises and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, hereby consent and agree as follows:



ARTICLE I

THE BANK

SECTION 1.01.

The Bank hereby resigns from its Capacities under the Indenture.



SECTION 1.02.

The Bank hereby assigns, transfers, delivers and confirms to BNYTC all right,
title and interest of the Bank in its Capacities relating to the Indenture and
the Securities and all the rights, powers and trusts of the Bank under the
Indenture and the terms of the Securities, provided the Bank shall continue to
be entitled to the compensation, expense reimbursement and indemnity provisions
and be subject to its obligations concerning liability for its actions as
Trustee thereunder, in each case, with respect to the period prior to the
Effective Date (as defined below).



ARTICLE II

THE ISSUER

SECTION 2.01.

The Issuer hereby accepts the resignation of the Bank from its Capacities under
the Indenture.



SECTION 2.02.

All conditions relating to the appointment of BNYTC as the successor to the Bank
in its Capacities under the Indenture have been met by the Issuer, and the
Issuer hereby appoints BNYTC to its Capacities under the Indenture with like
effect as if originally named to such Capacities under the Indenture.



ARTICLE III

BNYTC

SECTION 3.01.

BNYTC hereby represents and warrants to the Bank and to the Issuer that BNYTC is
eligible for appointment as Trustee and is not disqualified to act in the
Capacities under the Indenture.



SECTION 3.02.

BNYTC hereby accepts its appointment to the Capacities under the Indenture and
accepts and assumes the right, title, and interest of the Bank in its Capacities
relating to the Indenture and the Securities and the rights, powers, duties and
obligations of the Bank under the Indenture and the terms of the Securities,
upon the terms and conditions set forth therein, with like effect as if
originally named to such Capacities under the Indenture.



ARTICLE IV

MISCELLANEOUS

SECTION 4.01.

This Agreement and the resignation, appointment and acceptance effected hereby
shall be effective as of 12:01 A.M. local New York time on December 4, 2006 (the
"Effective Date").



SECTION 4.02.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.



SECTION 4.03.

This Agreement may be executed in any number of counterparts each of which shall
be an original, but such counterparts shall together constitute but one and the
same instrument.



SECTION 4.04.

The persons signing this Agreement on behalf of the Issuer, BNYTC and the Bank
are duly authorized to execute it on behalf of each such party, and each such
party warrants that it is authorized to execute this Agreement and to perform
its duties hereunder.



SECTION 4.05.

The Issuer represents that, as of the Effective Date, it is a Delaware
corporation and has been duly organized and is validly existing under the laws
of the State of Delaware and with the principal office as identified in the
first paragraph hereof.





IN WITNESS WHEREOF, the parties hereto have caused this Agreement of
Resignation, Appointment and Acceptance to be duly executed in triplicate all as
of the day and year first above written.

 

ROCKWELL COLLINS, INC.

By: /s/ Douglas E. Stenske
Douglas E. Stenske
Treasurer

 

CITIBANK, N.A.

By: /s/ Nancy Forte
Name: Nancy Forte
Title: Assistant Vice President

 

THE BANK OF NEW YORK TRUST COMPANY, N.A.

By: /s/ Roxane Ellwanger
Roxane Ellwanger
Assistant Vice President

 